816 F.2d 681
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David MIDDLETON, Plaintiff-Appellant,v.Charles YARBOROUGH;  William Gray, Defendants-Appellees.
No. 86-1945.
United States Court of Appeals, Sixth Circuit.
April 22, 1987.

1
Before MARTIN and MILBURN, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
Plaintiff filed this civil rights action claiming a denial of sixth and fourteenth amendment rights by officials of the Michigan Training Unit at Ionia.  The district court ultimately granted summary judgment for defendants and this appeal followed.  On appeal, the parties have briefed the issues.


3
Upon consideration of the briefs and record, we affirm for the reasons set forth in the order being reviewed.  Rule 9(b), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation